                             UNITED STATES DISTRICT COURT

                            WESTERN DISTRICT OF LOUISIANA

                                       MONROE DIVISION

CHRISTIN MARIE STORM                                         CASE NO. 3:18-CV-00191

VERSUS                                                       JUDGE TERRY A. DOUGHTY

ANDREW SAUL, COMMISSIONER,                                   MAG. JUDGE KAREN L. HAYES
SOCIAL SECURITY ADMINISTRATION


                                         JUDGMENT

        The Report and Recommendation of the Magistrate Judge having been considered, no

objections thereto having been filed, and finding that same is supported by the law and the record in

this matter,

        IT IS ORDERED, ADJUDGED, AND DECREED that the Commissioner's decision is

AFFIRMED in its entirety, and therefore, this matter is hereby DISMISSED WITH PREJUDICE.

        MONROE, Louisiana, this 24th day of July, 2019.



                                                       ____________________________________
                                                       TERRY A. DOUGHTY
                                                       UNITED STATES DISTRICT JUDGE
